Motion Granted; Appeals Dismissed and Memorandum Opinion filed
February 25, 2014.




                              In The

               Fourteenth Court of Appeals

                       NO. 14-13-00738-CV


  PL CONSTRUCTION, INCORPORATED, LANCE TROUNG, PAUL
       TROUNG AND MICHELLE UYEN TRAN, Appellants

                                V.

                       QND, INC., Appellee

                                &

                       NO. 14-13-00886-CV

                       QND, INC., Appellee

                                V.

  PL CONSTRUCTION, INCORPORATED, LANCE TROUNG, PAUL
       TROUNG AND MICHELLE UYEN TRAN, Appellants

              On Appeal from the 164th District Court
                      Harris County, Texas
                Trial Court Cause No. 2010-64077
                 MEMORANDUM                     OPINION

      These appeals are from a judgment signed May 24, 2013. On January 31,
2014, the parties filed a joint motion to dismiss the appeals. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeals are ordered dismissed.



                                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                         2